 Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 1 of 29 PageID 437




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

TIMOTHY T. MERRICK,

             Plaintiff,

v.                                                  CASE NO. 8:19-cv-1495-MCR

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

           Defendant.
__________________________________/

                 MEMORANDUM OPINION AND ORDER 1

      THIS CAUSE is before the Court on Plaintiff’s appeal of an

administrative decision regarding the issue of overpayment of disability

insurance benefits (“DIB”). Following an administrative hearing held on

March 8, 2018, the assigned Administrative Law Judge (“ALJ”) issued a

decision on June 20, 2018, finding that Plaintiff was overpaid DIB in the

amount of $65,720.50 for the period of November 30, 2011 through August

31, 2015, and that Plaintiff was at fault for causing the overpayment. (Tr.

15-18, 331-63.) Plaintiff has exhausted his available administrative remedies

and the case is properly before the Court. Based on a review of the record,

the briefs, and the applicable law, the Commissioner’s decision is


      1The parties consented to the exercise of jurisdiction by a United States
Magistrate Judge. (Doc. 24.)
 Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 2 of 29 PageID 438




AFFIRMED.

      I.    Standard of Review

      The scope of this Court’s review is limited to determining whether the

Commissioner applied the correct legal standards, McRoberts v. Bowen, 841

F.2d 1077, 1080 (11th Cir. 1988), and whether the Commissioner’s findings

are supported by substantial evidence, Richardson v. Perales, 402 U.S. 389,

390 (1971). “Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support

a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004) (per curiam). Where the Commissioner’s decision is supported by

substantial evidence, the district court will affirm, even if the reviewer would

have reached a contrary result as finder of fact, and even if the reviewer finds

that the evidence preponderates against the Commissioner’s decision.

Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v.

Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam). The district

court must view the evidence as a whole, taking into account evidence

favorable as well as unfavorable to the decision. Foote v. Chater, 67 F.3d

1553, 1560 (11th Cir. 1995) (per curiam); accord Lowery v. Sullivan, 979 F.2d

835, 837 (11th Cir. 1992) (stating the court must scrutinize the entire record

to determine the reasonableness of the Commissioner’s factual findings).




                                       2
 Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 3 of 29 PageID 439




      II.   Discussion

            A.     Issues on Appeal

      Plaintiff raises two arguments on appeal: (1) that the ALJ erred in

finding that Plaintiff was overpaid DIB in the amount of $65,720.50 for the

period of November 30, 2011 through August 31, 2015; and (2) that the ALJ

erred in finding that Plaintiff was at fault for causing the alleged

overpayment. (Doc. 29.)

      Defendant responds that substantial evidence supports the ALJ’s

finding that Plaintiff was overpaid DIB in the amount of $65,720.50 for the

period of November 30, 2011 to August 31, 2015, because his disability and

entitlement to DIB ended in November of 2011 when his monthly earnings

reached $1,040.39. (Doc. 32 at 1-2.) Defendant explains that the amount of

Plaintiff’s earnings after his entitlement to DIB ended is irrelevant. (Id. at 9

(“Even if Plaintiff had no earnings after November 2011, that would not

change the fact that he was no longer entitled to DIB.”).) Defendant also

points out that “Plaintiff’s argument that his earnings from 2011 through

2015 were below SGA [i.e., substantial gainful activity] levels incorrectly

relies on the monthly average of his yearly earnings given his work history.”

(Id. (citing 20 C.F.R. §§ 404.1592a(a)(3)(i), 404.1574a(d)).)

      Regarding the second issue on appeal, Defendant responds that

substantial evidence supports the ALJ’s finding that Plaintiff was at fault for


                                        3
 Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 4 of 29 PageID 440




causing the overpayment and was, therefore, not entitled to a waiver of

recovery for the overpayment. (Id. at 1.) Defendant explains:

       The record provides ample evidence that Plaintiff knew that he
       should have reported his earnings to [the] SSA [i.e., the Social
       Security Administration] and that he accepted DIB payments
       that he knew, or could have been expected to know, were
       incorrect. Several SSA communications between February and
       October [of] 2011 informed Plaintiff of an earlier overpayment he
       received for failing to report the substantial work he performed
       starting in 2008. These communications informed Plaintiff that
       his work activity did and could continue to affect his entitlement
       to DIB. Despite these notices, Plaintiff failed to inform [the] SSA
       of his substantial work activity in November [of] 2011.
       Furthermore, despite his substantial earnings in November [of]
       2011[,] Plaintiff continued to accept DIB from November [of] 2011
       through August [of] 2015 that he knew or could be expected to
       know were incorrect.

(Id. at 1-2.)

                B.   Administrative Proceedings and Relevant Record
                     Evidence

       Plaintiff was found disabled as of July 22, 2000 and entitled to DIB

starting March of 2001. (See, e.g., Tr. 15, 17, 19-21.) On May 10, 2010, the

SSA conducted a continuing disability review and determined that Plaintiff’s

entitlement to DIB ended in June of 2008, which was the first month of SGA

after his trial work period (“TWP”). 2 (Tr. 19-20.) Plaintiff’s extended period


       2The TWP allows a claimant receiving DIB to test his ability to work while
receiving benefits. See 42 U.S.C. § 422(c)(2); 20 C.F.R. § 404.1592(a). Generally, the
TWP spans the first nine months that the claimant engages in work even if the
work is not SGA and the months are not consecutive. See 42 U.S.C. § 422(c)(4); 20
C.F.R. § 404.1592(a)-(b). A claimant may work receiving SGA levels of earnings
during the TWP and still receive DIB. See 20 C.F.R. § 404.316(d) (“Earnings during


                                          4
 Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 5 of 29 PageID 441




of eligibility (“EPE”) 3 began in June of 2008. (Tr. 20.) The SSA determined

that, as of July 2, 2010, Plaintiff had an overpayment balance in the amount

of $16,638.00. (Tr. 25.)

      On February 3, 2011, the SSA issued a revised determination that

Plaintiff was no longer entitled to DIB as of September of 2008. (Tr. 27-29,

31.) The letter explained that Plaintiff’s TWP ended in May of 2008, but

because the SSA pays “benefits for the month disability ends and the

following 2 months no matter how much is earned,” Plaintiff would be paid

benefits through August of 2008. (Tr. 31.) The letter advised that Plaintiff’s

EPE began in June of 2008; the EPE would last thirty-six months until June

of 2011; during the EPE, the SSA would restart payments for any month(s)


your trial work period do not affect the payment of your benefit.”). Here, Plaintiff’s
nine-month TWP was from September of 2007 through May of 2008 and during this
period, Plaintiff’s payments continued. (Tr. 20-21, 28-29, 31.)

      3  Also described as the re-entitlement period, the EPE is an additional thirty-
six month period during which a claimant receiving DIB payments may continue to
test his ability to work. See generally 20 C.F.R. § 404.1592a. If a claimant performs
SGA levels of work during this period, the SSA will determine that the claimant’s
disability ceased and stop paying DIB after a three-month grace period. See 20
C.F.R. § 404.1592a(a)(1)-(2)(i). However, a claimant can still receive DIB for each
remaining month during the EPE when he does not work at SGA levels. See 20
C.F.R. § 404.1592a(a)(2)(i). Additionally, if the SSA determines a claimant’s
disability has ceased during the EPE because the claimant performed SGA levels of
work, the claimant’s entitlement to DIB will terminate in the first month in which
the claimant performs SGA after the end of the EPE. See 20 C.F.R. §
404.1592a(a)(3)(i). In determining whether substantial work has been performed
after the end of the EPE, the SSA considers only the earnings for a given month,
rather than averaging earnings over a period of months. See id.; 20 C.F.R. §
404.1574a(d).



                                          5
 Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 6 of 29 PageID 442




that Plaintiff’s work was not substantial if his health problems still met the

SSA’s rules; and the SSA would usually find that “work is substantial if gross

monthly earnings average more than . . . $1,000” for the year 2011. (Tr. 27-

28, 31-32.) The letter also advised that Plaintiff had performed substantial

work during his EPE starting in September of 2008. (Tr. 31.)

       In April of 2011, the SSA held a personal conference with Plaintiff and

found that he was still working but below SGA levels. (Tr. 261, 283.) On

April 7, 2011, the SSA issued a decision, denying Plaintiff’s request for a

waiver of the overpayment that he had received from September of 2008

through December of 2009, during his EPE. (Tr. 39-45.) The SSA found that

Plaintiff was at fault for causing the overpayment due to lack of evidence in

his favor and that he had the ability to repay the balance owed (the total

amount was $17,794.50 with a remaining balance of $8,932.20). (Tr. 40, 43-

44 (“You were found at fault for causing the overpayment because we do not

show that you reported your return to work in a timely manner. You have

agreed to repay the overpayment at $250.00 per month from your disability

benefits.”).)

       On July 20, 2011, the SSA issued a revised decision that Plaintiff’s

disability had ended and that he was not entitled to DIB from September of

2008 through August of 2010. (Tr. 46.) This notice reiterated that Plaintiff’s

TWP ended in May of 2008, that his EPE began in June of 2008 and ended in


                                        6
 Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 7 of 29 PageID 443




June of 2011, that gross monthly earnings averaging more than $1,000 in

2011 would generally be considered substantial work, and explained the

effects of performing substantial work during and after the end of the EPE.

(Tr. 46-47.)

      In September of 2011, Plaintiff contacted the SSA to request another

waiver, and in October of 2011, he provided his paystubs and bills for the

preceding three months. (Tr. 56-57, 59, 283.) On November 9, 2011, the SSA

issued a letter to Plaintiff that his entitlement to DIB began in March of

2001; his receipt of benefits for September of 2008 through August of 2009

resulted in an overpayment of $17,928.10; his benefits were reinstated

beginning in September of 2010; and he had already received benefits for

September of 2010 through March of 2011. (Tr. 60-62.)

      On January 3, 2012, the SSA sent out another letter to Plaintiff,

stating, in relevant part:

      We recently reviewed the evidence in your Social Security
      disability claim and found that your benefits should continue. . . .

      Your claim will be reviewed from time to time to see if you are
      still eligible for benefits based on disability. . . .

      Promptly Report Events Which May Affect Your Benefits

      You must promptly report any changes which may affect your
      benefits. Failure to do so could mean you may have to repay any
      benefits not due. Let us know if:

         • You returned to work since your last report or you return to


                                       7
 Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 8 of 29 PageID 444




               work in the future (no matter how little you earn); or

         • You previously reported your work, but the duties or pay
           have changed. (Remember to keep records of your work
           and earnings such as pay statements from your employer.)
           ....

      Explanation Of The Trial Work Period

      ...
      If you are an employee, we only count months you:
          • earn over $720.00 a month beginning in January 2012
          • earn over $720.00 a month beginning in January 2011
      ...

      After Your Trial Work Period

      After we count your 9 trial work months, your right to monthly
      payments will still continue if you are disabled and your average
      earnings are not over:
         • $1,010.00 a month beginning in January 2012.
         • $1,000.00 a month beginning in January 2011.

      If your average earnings are more than these amounts, we call
      your work “substantial” and we will stop your monthly payments.
      ...

      Extended Period of Eligibility

      If we must stop your monthly payments after 9 months of trial
      work, we may still be able to help you. For 36 months after your
      trial work period ends, we can pay you for any month that you
      are disabled and your work is not substantial. To get these
      benefits, you do not have to apply again. Just let us know how
      much you are earning.

(Tr. 74-77.)

      On January 10, 2012, the SSA sent another letter to Plaintiff,

explaining that, based on the existing facts, the SSA could not approve his


                                         8
 Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 9 of 29 PageID 445




request for a waiver of the overpayment of $17,928.10, but Plaintiff had a

right to schedule a personal conference before a decision was made and had a

right to review his file before the personal conference. (Tr. 79.) The letter

further explained that Plaintiff’s file review was set for January 19, 2012 and

his personal conference was set for January 26, 2012. (Id.) However,

Plaintiff failed to appear for his personal conference. (Tr. 284.)

      On February 29, 2012, the SSA issued a letter, denying Plaintiff’s

request for a waiver of the overpayment of $17,928.10 for the period

September of 2008 to December of 2009. (Tr. 81, 84-85.) The SSA

determined that Plaintiff was at fault for causing the overpayment because

he earned over SGA limits while collecting DIB during the period at issue.

(Tr. 81-82, 85 (stating that Plaintiff “did not exercise a high degree of care by

reporting his wages while collecting disability benefits” and that “recovery

[was] not against equity and good conscience”; also stating that “[o]nce an

individual is advised of the correct interpretation of a provision, he will be

found at fault for any subsequent overpayments involving the same

provision”).)

      On September 24, 2014, Plaintiff completed a Work Activity Report for

the SSA and enclosed pay stubs or gross wage print-outs for his work as a

“kid supervisor” (after school care) for Tampa Palms Club, Inc., which started

in September of 2011. (Tr. 91.) In the Work Activity Report, Plaintiff wrote:


                                        9
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 10 of 29 PageID 446




      Right now[,] I struggle to repay the “supposed” overpayment.
      With the paying job I presently have[,] along with my benefit, I
      barely make it[,] paying bills and buying essentials to survive.
      To this day, I strongly disagree with the overpayment. I reported
      everything in the past as directed by [the] SSA and still got
      penalized. Regardless of reporting taxes.

(Tr. 95.) The attached pay stubs reflect that Plaintiff was paid the following

gross amounts of earnings: $417.42 for July 31, 2013‒August 13, 2013;

$199.53 for August 14, 2013‒August 27, 2013; $448.02 for August 28, 2013‒

September 10, 2013; $490.68 for September 11, 2013‒September 24, 2013;

$509.76 for September 25, 2013‒October 8, 2013; $480.51 for October 9,

2013‒October 22, 2013; $511.56 for October 23, 2013‒November 5, 2013;

$479.43 for November 6, 2013‒November 19, 2013; $642.48 (including

Christmas bonus of $276.45) for November 20, 2013‒December 3, 2013;

$470.25 for December 4, 2013‒December 17, 2013; $140.49 for December 18,

2013‒December 31, 2013; $225.72 for January 1, 2014‒January 14, 2014;

$466.74 for January 15, 2014‒January 28, 2014; $483.39 for January 29,

2014‒February 11, 2014; $426.60 for February 12, 2014‒February 25, 2014;

$371.61 for March 12, 2014‒March 25, 2014; $500.76 for March 26, 2014‒

April 8, 2014; $434.79 for April 9, 2014‒April 22, 2014; $433.26 for April 23,

2014‒May 6, 2014; $432.72 for May 7, 2014‒May 20, 2014; $475.20 for May

21, 2014‒June 3, 2014; $448.83 for June 4, 2014‒June 17, 2014; $485.10 for

June 18, 2014‒July 1, 2014; $309.42 for July 2, 2014‒July 15, 2014; $491.49



                                      10
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 11 of 29 PageID 447




for July 16, 2014‒July 29, 2014; $243.90 for July 30, 2014‒August 12, 2014;

$287.37 for August 13, 2014‒August 26, 2014; and $425.70 for August 27,

2014‒September 9, 2014. (Tr. 97-124.)

      On March 30, 2015, the SSA sent a letter to Plaintiff’s employer,

Clubcorp Finance Management, requesting information about the amount of

gross wages that Plaintiff earned in the years 2010, 2011, and 2012. (Tr. 88-

89.) On April 21, 2015, Clubcorp Finance Management responded, in

relevant part, that Plaintiff earned $1,040.39 in November and $717.91 in

December of 2011, and he earned the following amounts in 2012: $848.87 in

January, $800.59 in February, $901.26 in March, $935.60 in April, $962.10 in

May, $960.30 in June, $891.72 in July, $826.47 in August, $918.00 in

September, $969.75 in October, $995.85 in November, and $985.74 in

December. (Tr. 89.)

      On August 30, 2015, after a continuing disability review, the SSA

issued a notice informing Plaintiff that his disability had ended; he was not

entitled to DIB for September of 2008 through August of 2010, October of

2010, November 30, 2011 and continuing; Plaintiff’s TWP had ended in May

of 2008; his thirty-six month EPE had started in June of 2008 and had ended

in June of 2011; and Plaintiff had performed SGA after the TWP. (Tr. 127-

29, 132, 261 (also stating that multiple letters were sent to Plaintiff along

with multiple work reviews); see also Tr. 157 (showing that Plaintiff’s gross


                                       11
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 12 of 29 PageID 448




monthly earnings for November of 2011 were $1,040.39), 230-31 (showing

above-SGA-level earnings for September of 2008‒August of 2010, October of

2010, November 30, 2011 and continuing).) The notice reiterated the

amounts of gross monthly earnings that the SSA usually considered to be

substantial work and these amounts were: $1,000 in 2011; $1,010 in 2012;

$1,040 in 2013; $1,070 in 2014; and $1,090 in 2015. (Tr. 130.)

      On September 2, 2015, the SSA notified Plaintiff that he was overpaid

$65,720.50 in DIB from November of 2011 through August of 2015. (Tr. 143.)

The letter also stated: “If we do not receive your refund within 30 days, we

will hold back your full benefit starting with the payment you would

normally receive about November 3, 2015. We will continue holding back

your benefits until we recover the overpayment.” (Tr. 143.)

      On September 21, 2015, Plaintiff requested reconsideration of the

determination. (Tr. 15, 145.) He stated: “I’m not at fault; I need all income

including SSA benefit.” (Tr. 145.) On September 28, 2015, Plaintiff

requested a waiver of the overpayment recovery. (Tr. 147-54.) He reiterated

that the overpayment was not his fault and he could not afford to pay the

money back and/or it was unfair for some other reason. (Tr. 147, 149.)

Plaintiff explained: “I scheduled meetings with [the] SSA to correct [the]

problem; [and to] prevent any in [the] future after mail notifications in 2011.”

(Tr. 148.) Plaintiff responded affirmatively to the question whether he had


                                       12
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 13 of 29 PageID 449




informed the SSA about the change or event that had caused the

overpayment and explained that he had set up in-person appointments at the

Carrollwood Office on June 23, 2011 and July 14, 2011. (Id.) Plaintiff

acknowledged that he had been overpaid before. (Id.) He further

acknowledged that he was employed and was being paid gross monthly wages

of $950. (Tr. 151.)

        On November 20, 2015, the SSA notified Plaintiff that in connection

with his request for a waiver, he needed to submit proof of income, assets,

and expenses no later than December 20, 2015. (Tr. 161.) Plaintiff’s bank

statements, phone bill, insurance bill, rent, and other expenses were received

by the SSA on December 24, 2015. (Tr. 161-203.) Plaintiff’s paystubs for

2015 show the following gross earnings: $438.66 for August 26, 2015‒

September 8, 2015; $495.90 for September 9, 2015‒September 22, 2015;

$518.99 for September 23, 2015‒October 6, 2015; $511.39 for October 7,

2015‒October 20, 2015; $538.75 for October 21, 2015‒November 3, 2015; and

$523.07 for November 4, 2015‒November 17, 2015. (Tr. 208.) The SSA

records show Plaintiff’s earning were: $9,874.84 in 2011; $11,022.44 in 2012;

$11,301.72 in 2013; $10,883.54 in 2014; and $12,086.47 in 2015. (Tr. 214,

276.)

        On May 6, 2016, the SSA sent a letter to Plaintiff that his personal

conference had been set for the afternoon of May 16, 2016 and that he could


                                        13
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 14 of 29 PageID 450




review his file prior to the conference. (Tr. 225.) At the May 16, 2016

personal conference, Plaintiff requested a waiver “based on the fact that he

handed in pay stubs regularly and [was] not at fault.” (Tr. 242.)

      On May 18, 2016, the SSA denied Plaintiff’s request for a waiver of

recovery of the overpayment of $65,720.50. (Id.) The SSA determined that

Plaintiff was at fault because he caused the overpayments working over the

SGA limits while collecting DIB. (Tr. 243-44.) The notice explained:

            Number holder [i.e., Plaintiff] has had multiple over[-
      ]payments due to SGA and he had a repayment agreement . . . of
      $250.00 previously.
            His attorney states he handed in pay stubs regularly in
      good faith. I do not show he handed them in regularly and no
      proof was provided. We do not show regular pay stubs being
      submitted, but we show SSA had made requests for wages to the
      employer.
            Mr. Merrick has had multiple reviews 2010-2012 and
      should know his responsibilities and the process based on
      previous over payments. He continued to work over SGA and did
      not return monies based on his earning[s].
            ...
            Based on the waiver[,] the number holders [sic] expense[s]
      exceed his income by $573.00, he provided proofs of the expenses.
      Recovery would cause a hardship. Number holder has filed an
      EXR, if approved this will change his economic situation.

            Mr. Merrick is at fault for causing the multiple over[-
      ]payments due to SGA. He knows or should have known to
      return the monies. Mr. Merrick does not meet both criteria[] for
      the waiver. Therefore[,] denying the above[,] [we] find Mr.
      Merrick at fault.

(Tr. 243.) The Non-Disability Appeal Report form confirmed that Plaintiff

had previously had five work reviews ‒ on January 14, 2009, January 19,


                                      14
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 15 of 29 PageID 451




2011, May 10, 2011, January 3, 2012, and August 30, 2014; he had been

overpaid before; and he was “aware of SGA limits and reporting

responsibilities.” (Tr. 246.)

      Based on Plaintiff’s request, an administrative hearing took place on

March 8, 2018. (Tr. 227, 331-63.) At the hearing, Plaintiff’s attorney

presented a letter, dated June 28, 2011, provided by Plaintiff on the day of

the hearing and prepared by his employer, which purportedly had been

furnished to the SSA as proof of income during one of the personal

conferences. (Tr. 346, 349.) The letter does not seem to be a part of the

record. Plaintiff’s counsel stated that after this letter, there had been no

other documentation from Plaintiff’s employer. (Tr. 346.)

      At the hearing, the following exchange took place between Plaintiff and

his attorney:

      Q      In between 2011 and 2015, did you have any contact with
      [the] Social Security [Administration] as far as giving them
      paycheck stubs, them asking you for information, that sort of
      thing?
      A      I don’t remember, but if they asked for it, then I definitely
      sent it because like I said, I didn’t want any problems with
      anything happening over again.
      ...
      Q      . . . [T]his letter dated June 28th, 2011, indicates that in
      May and June of 2011 – pretty much most of 2011, you were
      making anywhere from – in the neighborhood of $800 a month.
      A      Yes.
      Q      It went up and down a tiny bit, but is that about right?
      A      Yes.
      Q      Okay. So and currently – so during that period of time


                                       15
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 16 of 29 PageID 452




    from 2011 to 2015, . . . did your income change from this? Did it
    go way up or way down or –
    A     No, it pretty much stayed the same.
    ...
    Q     . . . [W]as there ever a time that Social Security got in
    touch with you and said they needed information from you and
    you didn’t give it to them?
    A     If they asked for information, then I would have given it to
    them. Like I don’t know specifically if there was a time . . .
    during that period, but if I got a letter saying anything, then I
    would definitely respond.
    ...
    Q     And after you gave them this income information from
    Tampa Palms, after they reinstated you, did you think that they
    then had everything they needed to determine whether or not
    they should keep sending you checks?
    A     Yes.
    ...
    Q     . . . But specifically after you were employed and you
    started working, how did you communicate first to [the] Social
    Security [Administration] that you were working and what your
    rate of pay was?
    A     I believe it was by mail.
    ...
    Q     When did you start working part[-]time?
    A     In August of 2011.
    ...
    Q     And did you communicate the change in your employment
    nature to the [SSA]?
    A     Yes, ma’am.
    Q     When did you communicate that and how?
    A     When . . . I found out that I wasn’t getting benefits any
    more, I went to the office and that’s when I reapplied.
    ...
    Q     . . . As it relates to waiver, I note that there is a formal
    request for waiver contained in the file. On that you said you
    currently are still working, correct?
    A     Yes, ma’am.
    Q     And what is your approximate rate of pay either weekly or
    monthly?
    A     I make $10 an hour and I get about $500 to 550 every two


                                    16
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 17 of 29 PageID 453




      weeks.

(Tr. 350-56, 358.)

      Plaintiff testified that he could not refund the overpayment because he

was living from “paycheck to paycheck” and needed the money to pay for

groceries (about $300 per month), car insurance ($100 per month), gas (about

$200 per month), cellphone bill ($85 per month), credit card payments ($50-

$100 per month minimum payment), storage unit fee ($160 per month), and

medical/dental expenses due to lack of medical/dental insurance. (Tr. 352-53,

359-60.) Plaintiff also testified that he should not pay anything back because

he “did nothing wrong.” (Tr. 361-62.)

      On June 20, 2018, the ALJ issued her decision with the following

pertinent findings: Plaintiff was overpaid DIB in the amount of $65,720.50

for the period November 30, 2011 through August 31, 2015; Plaintiff was at

fault in causing the overpayment due to working at/over SGA levels while

collecting DIB; Plaintiff had multiple reviews and should know/should have

known his responsibilities and the process based on previous overpayments;

Plaintiff did not return the overpayments; and Plaintiff did not qualify for a

waiver of the overpayment. (Tr. 15-17.)

      With respect to her finding that Plaintiff was overpaid DIB in the

amount of $65,720.50, the ALJ explained:

      The claimant was found disabled as of July 22, 2000.


                                        17
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 18 of 29 PageID 454




      Subsequently in 2011 and 2012, the claimant was found to have
      been overpaid $17,194.50 due to his failure to report work
      activity performed in 2008 and 2009. After his waiver request
      was denied, he agreed to and began repaying his overpayment
      (Exhibit 9). However, although the claimant continued to work
      during this period, he was no longer working at [SGA] levels and
      this led to his extended period of eligibility (“EPE”), reinstating
      his disability benefits.

      Then, in a 2015 review, it was determined that the claimant’s
      continued work activity necessitated a benefits termination as of
      November 2011, and that he was overpaid $65,720.50 for benefits
      paid from November 2011 until August 2015 (Exhibit 29). The
      claimant filed a waiver of overpayment again and submitted
      documentation regarding his expenses and income. It was
      determined that based on multiple work reviews and letter he
      had been sent, the claimant should have known to watch his
      earnings and report that he had earned over SGA. As such, he
      was found at-fault for creating the overpayment and it was not
      waived due to his failure to report work activity.

      The claimant and his representative argued at the May 2016
      personal conference that he was not at fault, and that he
      regularly submitted his paystubs to the [SSA], but he continued
      to receive the benefits anyway (Exhibit 35). The claimant did not
      dispute receiving the monies. The claimant’s allegations are not
      given controlling weight because there is insufficient evidence to
      support his assertion that he provided paystubs to the SSA on a
      regular basis. At the hearing, the claimant was not able to recall
      if he gave any information or had any contact with the SSA from
      2011 to 2015. He did testify that he earned more money before
      2011, when his job transitioned from full-time to seasonal, and
      then he was subsequently transferred to a part-time position. He
      believes that he responded to the SSA and provided pay
      information via mail during this period (Hearing Testimony).

(Tr. 17 (emphasis in original).)

      Further, with respect to her finding that Plaintiff was at fault, the ALJ

stated:


                                      18
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 19 of 29 PageID 455




      The claimant alleges that he is not at fault because he submitted
      documentation to the SSA regarding his earnings. Prior to the
      hearing, and during testimony, the claimant was unable to
      furnish material information. Additionally, the claimant has
      experience with overpayment procedures and should have known
      to notify [the] SSA of the overpayments, of his earnings, and of
      any material change in his circumstances. There is no controlling
      evidence that he did so. The claimant’s testimony included his
      belief that he informed [the] SSA of his earnings, but he was
      unsure if he called or mailed information to the SSA, or even
      general or broad dates of his alleged correspondence.

      The record shows that the claimant’s disability payments were
      ceased in June [of] 2008 as a result of SGA, after a trial work
      period (Exhibit 1). The claimant’s SGA continued[,] and he was
      found at fault, liable for $17,794.50 in repayments (Exhibit 8).
      The claimant was or should have been aware that he is liable for
      overpayments if individually at fault for the overpayment.

      The claimant’s testimony and evidence regarding his expenses
      (see Exhibits 33 through 39) are not material to this decision due
      to the claimant’s fault in the overpayments, after considering all
      pertinent circumstances, including the claimant’s age,
      intelligence[,] and limitations. The facts show that the
      overpayments to the claimant were accepted when the claimant
      knew or could have been expected to know the payments were
      incorrect. The claimant’s previous experiences with the
      overpayment and fault process, as evidenced specifically in
      Exhibits 3 and 8, are controlling evidence that the claimant knew
      or could have been expected to know that the payments were
      incorrect, not his monthly expenses. As such, the claimant is
      liable for the overpayment and there is no need to determine
      whether recovery of the overpayment is against equity and good
      conscience under Title II of the [Social Security] Act.

(Tr. 17-18 (emphasis in original).) As such, the ALJ found that recovery of

the overpayment was not waived, and Plaintiff was liable for repayment of

DIB in the amount of $65,720.50 for the period November 30, 2011 through



                                      19
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 20 of 29 PageID 456




August 31, 2015. (Tr. 18.)

      Plaintiff appealed the ALJ’s decision to the Appeals Council. In his

initial memorandum, dated July 17, 2018, Plaintiff argued that there was no

overpayment because the SGA was not exceeded during the period in

question because:

      a. 2012 earnings are $11,022.44. [The] SGA for that year was
         $1,010.00. Claimant is BELOW SGA as his monthly earnings
         were $918.53.
      b. 2013 earnings were $11,301.72. [The] SGA for that year was
         $1,040.00. Claimant is BELOW SGA as his monthly earnings
         were $941.81.
      c. 2014 earnings were $10,883.54. [The] SGA for that year was
         $1,070.00. Claimant is below SGA as his monthly earnings
         were $906.96.
      d. 2015 earnings were $12,086.47. [The] SGA for that year was
         $1,090.00. Claimant is below SGA as his monthly earnings
         were $1,007.20.

(Tr. 324-25.)

      In his supplemental memorandum, dated February 26, 2019, Plaintiff

addressed the “fault” issue, as follows:

            As pointed out previously, the claimant advised the
      administration, in writing, on his July 20, 2011 application for
      SSI, on pages 3 and 4, that he expected that his income of 2011
      and 2012 would be CONTINUING. The administration, despite
      clearly having been notified that the income would not be
      stopping or ending, . . . CONTINUED to pay him.

            At the hearing[,] the claimant testified that it was his belief
      that he either called the information in or mailed the earnings
      information in.

            ...


                                       20
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 21 of 29 PageID 457




             It is clear that Mr. Merrick informed the administration
      that he was working and where he was working in light of the
      fact that the administration actually requested wage information
      from his employer.

           Clearly, Mr. Merrick was not at fault for an alleged
      overpayment (which is disputed) as he had provided the
      administration with his work information and yet they still paid
      him every month.

(Tr. 327-28.)

      On April 16, 2019, the Appeals Council denied Plaintiff’s request for

review. (Tr. 5-9.) The Appeals Council found that Plaintiff’s evidence (W-2’s

from 2012 through 2015, a letter from Tampa Palms Golf and Country Club

dated June 28, 2011, and an application for Supplemental Security Income

dated July 20, 2011) did not show a reasonable probability that it would

change the outcome of the decision. (Tr. 6.)

            C.    Relevant Law

      If the Commissioner of Social Security finds that more than the correct

amount of payment has been made to any person, the Commissioner may

seek a refund of the excess amount or reduce future payments to recapture

the amount of overpayment. See 42 U.S.C. § 404(a)(1); 20 C.F.R. §

404.501(a). However, adjustment or recovery of the overpayment shall be

waived if the person is without fault and adjustment or recovery would either

defeat the purpose of Title II of the Social Security Act or would be against



                                       21
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 22 of 29 PageID 458




equity and good conscience. 42 U.S.C. § 404(b)(1); 20 C.F.R. § 404.506(a). It

is the individual’s responsibility to provide information, along with

supporting documentation, to the SSA to support his contention that he is

without fault and that adjustment or recovery would either defeat the

purpose of Title II or would be against equity and good conscience. 20 C.F.R.

§ 404.506(d).

      Fault, as used in “without fault” in 20 C.F.R. § 404.506, applies only to

the individual. 20 C.F.R. § 404.507. “Although the [SSA] may have been at

fault in making the overpayment, that fact does not relieve the overpaid

individual . . . from liability for repayment if such individual is not without

fault.” 20 C.F.R. § 404.507; see also Martinez v. Astrue, No. 10-80723-CIV,

2011 WL 679851, *3 (S.D. Fla. Feb. 1, 2011) (“If the claimant accepted a

payment which he knew or should have known was incorrect, then he may be

considered at fault, even if [the] SSA should not have made the payment in

the first place.”).

      In determining whether the individual is at fault, the SSA considers all

pertinent circumstances, including the individual’s age and intelligence, and

any physical, mental, educational, or linguistic limitations he may have. 20

C.F.R. § 404.507; see also 42 U.S.C. § 404(b)(2); Martinez, 2011 WL 679851 at

*3 (citing Jefferson v. Bowen, 794 F.2d 631, 633 (11th Cir. 1986)) (“Assessing

the Plaintiff’s fault requires a subjective consideration of his circumstances


                                       22
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 23 of 29 PageID 459




and the reasonableness of his actions.”). What constitutes fault on the part of

the overpaid individual depends on whether the facts show that the incorrect

payment resulted from: (a) an incorrect statement made by the individual

which he knew or should have known to be incorrect; (b) failure to furnish

information which he knew or should have known to be material; or (c)

acceptance of a payment which the overpaid individual either knew or could

have been expected to know was incorrect. 20 C.F.R. § 404.507. Claimants

“are expected to prevent overpayments.” Martinez, 2011 WL 679851 at *3.

“[C]laimants who either demonstrate a lack of good faith or fail to exercise a

high degree of care in reporting circumstances that may affect benefit

entitlement will be found at fault.” Id.; cf. Doan v. Sec’y of Health & Human

Servs., 822 F.2d 59, *1 (6th Cir. 1987) (per curiam) (stating that “the finding

of ‘fault’ in the context of an overpayment case does not imply a finding of bad

faith or improper motive, but can be the result of an honest mistake”)

(citation omitted).

      If the claimant is considered to be without fault, the ALJ must decide

whether recovery of the overpayment would defeat the purpose of Title II of

the Social Security Act. See 42 U.S.C. § 404(b)(1); 20 C.F.R. § 404.506(a).

Adjustment or recovery will defeat the purpose of the Social Security Act

where the claimant “needs substantially all of his current income (including

[S]ocial [S]ecurity monthly benefits) to meet current ordinary and necessary


                                       23
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 24 of 29 PageID 460




living expenses.” 20 C.F.R. § 404.508(b). Ordinary and necessary expenses

include: (1) fixed living expenses, such as food and clothing, rent, mortgage

payments, utilities, maintenance, insurance (e.g., life, accident, and health

insurance including premiums for supplementary medical insurance

benefits), taxes, installment payments, etc.; (2) medical, hospitalization, and

other similar expenses; (3) expenses for the support of others for whom the

claimant is legally responsible; and (4) other miscellaneous expenses which

may reasonably be considered as part of the claimant’s standard of living. 20

C.F.R. § 404.508(a).

      If the claimant is found to be without fault, the ALJ must also consider

whether recovery of the overpayment is against equity and good conscience

under Title II of the Social Security Act. 20 C.F.R. § 404.506(b)(3). The

phrase “‘against equity and good conscience’ is not limited to the meaning

used in [20 C.F.R.] § 404.509 but means a broad concept of fairness that takes

into account all of the facts and circumstances of the case.” 20 C.F.R. §

404.506(b)(3). Recovery of an overpayment is against equity and good

conscience (under Title II and Title XVIII) if the individual: (1) changed his

position for the worse or relinquished a valuable right because of reliance

upon a notice that a payment would be made or because of the overpayment

itself; or (2) was living in a separate household from the overpaid person at

the time of the overpayment and did not receive the overpayment. 20 C.F.R.


                                       24
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 25 of 29 PageID 461




§ 404.509(a). “The individual’s financial circumstances are not material to a

finding of against equity and good conscience.” 20 C.F.R. § 404.509(b).

            D.    Analysis

      The Court finds that substantial evidence supports the ALJ’s finding

that Plaintiff was overpaid $65,720.50 in DIB for the period November 30,

2011 through August 31, 2015. As the record shows, Plaintiff’s TWP ended in

May of 2008; his EPE began in June of 2008; he performed SGA-level work

during his EPE starting in September of 2008, which ended his disability; his

EPE ended in June of 2011; and he performed SGA-level work in November

of 2011 when he earned $1,040.39. Because Plaintiff continued to receive

DIB from November of 2011 to August of 2015 to which he was not entitled,

the ALJ properly found that Plaintiff received an overpayment for that period

in the amount of $65,720.50.

      To the extent Plaintiff argues that there was no overpayment because

his average earnings over a period of months were below SGA levels,

averaging his monthly earnings was not appropriate here because Plaintiff

performed SGA-level work both during and after his EPE. See 20 C.F.R. §

404.1574a(d) (“We will not average your earnings in determining whether

benefits should be paid for any month(s) during or after the re[-]entitlement

period that occurs after the month disability has been determined to have

ceased because of the performance of substantial gainful activity.”); 20 C.F.R.


                                      25
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 26 of 29 PageID 462




§ 404.1592a(a)(3)(i) (stating that in making a determination that a claimant’s

entitlement to DIB terminates in the first month in which he engaged in SGA

after the end of the EPE, if the claimant worked during the EPE and it was

decided that his disability ceased during the EPE because of work under 20

C.F.R. § 404.1592a(a)(1), the SSA will consider only the claimant’s “work in,

or earnings for, that month; [and] will not apply the provisions of . . . [20

C.F.R.] § 404.1574a regarding averaging of earnings”).

      Here, based on a review of Plaintiff’s actual earnings each month

following the end of the EPE, the SSA properly determined that Plaintiff’s

entitlement to DIB terminated in November of 2011, the first month after his

EPE ended in which he performed SGA-level work. As Plaintiff’s entitlement

to DIB ended in November of 2011, his subsequent monthly earnings are

irrelevant to the issue of overpayment. Therefore, substantial evidence

supports the ALJ’s finding that Plaintiff was overpaid DIB in the amount of

$65,720.50 for the period November 30, 2011 through August 31, 2015.

      In addition, substantial evidence supports the ALJ’s finding that

Plaintiff was at fault for causing the overpayment and, as such, he was not

entitled to a waiver. As Defendant points out, “Plaintiff does not allege that

he had any impediment to understanding his reporting obligations or that he

did not understand that his work could affect his entitlement to DIB.” (Doc.

32 at 13.) To the contrary, Plaintiff testified at the hearing that he made


                                        26
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 27 of 29 PageID 463




sure he complied with any requests for information from the SSA because he

“didn’t want any problems with anything happening over again.” (Tr. 350.)

Yet, Plaintiff accepted payment that he knew or could have been expected to

know was incorrect and/or failed to furnish, fully and/or regularly,

information that he knew or should have known to be material. See 20

C.F.R. § 404.507(b), (c). As Plaintiff reportedly did not remember if he had

any contact with the SSA between 2011 and 2015, it can hardly be argued

that he exercised a high degree of care in reporting circumstances that could

affect his entitlement to DIB.

      Also, substantial evidence supports the ALJ’s statement that Plaintiff

had multiple reviews pertaining to the previous overpayment and Plaintiff

should have known his responsibilities and the process. Specifically, prior to

November of 2011, Plaintiff received an overpayment for his failure to report

earnings in 2008 and 2009. In 2011, Plaintiff received notices from the SSA

advising of the starting and ending dates of his EPE, the effect of SGA-level

work on his eligibility for DIB, and the amount of monthly earnings that

constituted SGA-level work in 2011. (See Tr. 31-32, 46-47, 60-61.) However,

as the ALJ noted, there is no controlling evidence that Plaintiff provided

pertinent information to the SSA on a regular basis. Although the record

indicates that Plaintiff contacted the SSA in 2011, this was in connection

with the previous overpayment that he received in 2008. In addition, while


                                      27
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 28 of 29 PageID 464




Plaintiff also provided pay stubs during and after 2014, the pay stubs were

for periods when his entitlement to DIB had already ended, namely, for the

period July 31, 2013 through September 9, 2014 and for the period August

26, 2015 through November 17, 2015.

      Based on the foregoing, the ALJ’s finding that Plaintiff was at fault is

supported by substantial evidence. As such, “there is no need to consider the

second requirement for obtaining a waiver: whether recoupment would defeat

the purpose of Title II (that is, whether it would deprive the claimant of the

income needed for ordinary and necessary living expenses) or would run

counter to equity and good conscience (because the claimant had changed his

position for the worse in reliance).” Martinez, 2011 WL 679851 at *5.

      III.   Conclusion

      The Court does not make independent factual determinations, re-weigh

the evidence, or substitute its decision for that of the ALJ. Thus, the

question is not whether the Court would have arrived at the same decision on

de novo review; rather, the Court’s review is limited to determining whether

the ALJ’s findings are based on correct legal standards and supported by

substantial evidence. Based on this standard of review, the Court concludes

that the ALJ’s decision is due to be affirmed.

      Accordingly, it is ORDERED:

      1.     The Commissioner’s decision is AFFIRMED.


                                       28
Case 8:19-cv-01495-MCR Document 33 Filed 03/17/21 Page 29 of 29 PageID 465




      2.     The Clerk of Court shall enter judgment accordingly, terminate

any pending motions, and close the file.

      DONE AND ORDERED at Jacksonville, Florida, on March 16, 2021.




Copies to:

Counsel of Record




                                      29
